DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Amendment
Amendment received on 12/20/2021 is acknowledged and entered. Claims 1, 6 and 12 have been amended. Claims 1-20 are currently pending in the application. 

                         Claim Rejections - 35 USC § 112
Claim rejections under 35 U.S.C. 112 have been withdrawn due to the Applicant’s amendment.

                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0314250 A1).
	Claim 1. Lewis et al. (Lewis) discloses a system, comprising:
	at least one vehicle having a state of the at least one vehicle, wherein the state
of the at least one vehicle includes an operating state of the at least one vehicle; [0040]; [0140]; [0141], and
	an artificial intelligence system in communication with the at least one vehicle, the artificial intelligence system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor [0040], the artificial intelligence system including:
	a neural network of a hybrid neural network to classify social media data
sourced from a plurality of social media sources as affecting a transportation system; Fig. 8A; [0153]; [0175]; [0188]; [0189]; [0192]; [0193]; [0203]-[0205]; [0355]; [0356]; 
	a neural network of the hybrid neural network to predict at least one
vehicle-operating objective of the transportation system based on the classified social

	a neural network of the hybrid neural network to optimize a state of the at
least one vehicle in the transportation system to achieve the at least one vehicle-operating objective of the transportation system. [0141]; [0153]; [0154]; [0158]; [0190]; [0192]; [0203]-[0205]
	While Lewis discloses the use of artificial intelligence techniques, including hybrid neural networks, Lewis does not specifically teach that a first, a second, and a third network. 
	However, Lewis’ system would perform the same functions as the now claimed invention regardless of how said neural networks are identified, e.g. a first, a second, and/or a third one. Thus, without affecting the functioning of the Lewis’ system, it appears to be an obvious matter of design choice to identify any number of neural networks in any convenient way, including a first, a second, and a third network. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eder to include that said neural networks include a first, a second, and a third network, for the benefit of convenience in discussing functions being performed by the system. “Design choice applies when old elements in the prior art perform the same function as the now claimed structures”. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). “Relevant issue for design choice is whether the alleged differences between the claimed invention and the prior art "result in a In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

	Claim 2. The system for transportation of claim 1 wherein at least one of the neural networks in the hybrid neural network is a convolutional neural network. [0204]; [0215]

	Claim 3. The system for transportation of claim 1 wherein the vehicle-operating objective comprises achieving a rider state of at least one rider in the at least one vehicle. [0181]; [0174]; [0175] (collecting driver’s style of driving; and enabling driver to correctly act on problems as they occur)

	Claim 4. The system for transportation of claim 1 wherein the social media data includes social media posts or social media feeds. [0175]; [0176]; [0188]. (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc., social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, promoting marketing, etc.)

	Claim 5. The system for transportation of claim 1 wherein the social media data includes like and dislike activity detected in the social media. [0175]; [0176] (social media data is collected from, e.g. Facebook® networking site, thereby at least suggesting the recited limitations)


	Claim 7. The system for transportation of claim 1 wherein the social media data includes traffic-affecting information or traffic conditions. [0175]; [0176]; [0188]; [0189] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, etc.)

	Claim 8. The system for transportation of claim 1 wherein the social media data includes data selected from the group consisting of: an indication of a specific individual at a location; an indication of a celebrity at a location; presence of a rare or transient phenomena at a location; a commerce-related event; and an entertainment event at a location. [0175]; [0176]; [0188] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. promoting marketing, etc., thereby at least suggesting the commerce-related event.)




	Claim 10. The system for transportation of claim 1 wherein the social media data includes entertainment options. [0175]; [0176]; [0190] (social media data is used by the prediction logic for optimization of rides and routes, and display of locations of interest to friends and family, etc.)

	Claim 11. The system for transportation of claim 1 wherein the social media data includes risk-related conditions. [0176]; [0189]; [0193] (social media data includes real-time traffic and real-time weather information)

	Claim 12. The system for transportation of claim 1 wherein the social media data includes predictions of attendance at an event. [0175]; [0176]; [0189]; [0190]; [0193] (social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes; further, collected data is used for displaying locations of interest to friends and family, thereby suggesting the recited limitations)

	Claim 13. The system for transportation of claim 1 wherein the social media data includes estimates of attendance at an event. [0175]; [0176]; [0189]; [0190]; [0193]  optimization of rides and routes; further, collected data is used for displaying locations of interest to friends and family, thereby suggesting the recited limitations)

	Claim 14. The system for transportation of claim 1 wherein the social media data includes modes of transportation used with an event. [0175] (an autonomous vehicle)

	Claim 15. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle is the operating state of the at least one vehicle. Cl. 5 (facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data)

	Claim 16. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes an in-vehicle state. [0175]; Cl. 5 (facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data)

	Claim 17. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes a rider state. [0174]; [0175]; [0181] (enabling the driver to correctly act on problems as they occur based on collected driver's style of driving)


 optimization of rides and routes)

	Claim 19. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes a user experience state. [0174]; [0175]; [0181]; [0190] (enabling the driver to correctly act on problems as they occur based on collected driver's style of driving)

	Claim 20. The system for transportation of claim 1 wherein a characterization of the optimized state of the at least one vehicle in the social media data is used as feedback to improve the optimized state of the at least one vehicle. [0181]; [0228]; [0230]-[0235] (training a neural network structured for a particular task (an optimized state) using a feedback mechanism, wherein input data may include data related to routes taken and driver's style of driving. The optimized state may include customized route guidance to maximize the life of a battery, and invoking different profiles based on statistics)





Response to Arguments
Applicant’s arguments, 12/16/2021 with respect to claim rejections under 35 USC 112 have been fully considered and are persuasive.  The claim rejections under 35 USC 112 has been withdrawn. 

Applicant's arguments filed 12/20/2021 with respect to claim rejections under 35 USC 103 have been fully considered but they are not persuasive. 
 Applicant argues that “Lewis does not appear to disclose or render obvious “a first neural network of a hybrid neural network to classify social media data sourced from a plurality of social media sources as affecting a transportation system” as recited in claim 1.”; and “the structural arrangement of the neural networks with all of the elements recited in claim 1 has not been disclosed by Lewis”. 
The Examiner respectfully disagrees with Applicant’s assertion. Lewis discloses that an autonomous vehicle is configured to collect sets of social media data from Facebook®, Yelp®, Google® Shopping, etc., social media networking sites, said collected sets of social media data are combined and utilized by the prediction logic implemented by a processor to issue predictions of traffic, errors and tasks, fastest lane in traffic, better routs, promoting marketing, etc. [0175]; [0176]; [0188]. Lewis further teaches that said sets of “social media data 801 may range from relating or providing information relevant to the operator (e.g., driver) of an autonomous agent/machine (e.g., automobile) to the environment or surrounds of the autonomous agent to local laws and regulations, and/or the like” [0188]. Thus, under the broadest reasonable interpretation, 

Regarding “structural arrangements” argument, the Examiner notes that claims at issue require merely “a first network“, “a second network”, and “a third network”, and at such a broad recitation of said “structural arrangements” it follows that Lewis adequately discloses said limitations [0153]; [0203]-[0205]; [0230].
 
Further, regarding a Design Choice statement, the Examiner respectfully notes that Lewis discloses the claimed functions of classifying social media data utilizing learning techniques and neural networks (please see the discussion above). As per “first”, “second” and “third” network argument, the Examiner respectfully maintains that Lewis’s system would perform the same functions as the now claimed invention regardless of how said neural networks are identified, e.g. a first, a second  and/or a third one. Thus, without affecting the functioning of the Lewis’ system, it appears to be an obvious matter of design choice to identify any number of neural networks in any convenient way, including a first, a second, and a third network. “Design choice applies when old elements in the prior art perform the same function as the now claimed structures”. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). “Relevant issue for design choice is whether the alleged differences between the claimed invention and the prior art "result In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

	Regarding claim 3 argument, that Lewis fails to disclose “wherein the vehicle-operating objective comprises achieving a rider state of at least one rider in the at least one vehicle”, it is respectfully noted that Lewis discloses collecting driver’s style of driving; and enabling driver to correctly act on problems as they occur. [0181]; [0174]; [0175] 

	Regarding claim 4 argument, that Lewis fails to disclose the use for the specific types of social media data, it is noted that claim 4 recites “wherein the social media data includes social media posts or social media feeds”. Lewis discloses that said social media data is collected from Facebook®, Yelp®, Google® Shopping, etc., social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, promoting marketing, etc. [0175]; [0176]; [0188].

	Regarding claim 5 argument that Lewis fails to disclose wherein the social media
data includes like and dislike activity detected in the social media, it is noted that Lewis teaches that said social media data is collected from, e.g. Facebook® networking site, thereby at least suggesting the recited limitations. [0175]; [0176]. 



	Regarding claim 7 argument, that Lewis fails to disclose wherein the social media data includes traffic-affecting information or traffic conditions, it is noted that Lewis discloses that said social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, etc. [0175]; [0176]; [0188]; [0189].

	Regarding claim 8 argument, that Lewis fails to disclose wherein the social media data includes data selected from the group consisting of: an indication of a specific individual at a location; an indication of a celebrity at a location; presence of a rare or transient phenomena at a location; a commerce-related event; and an entertainment event at a location, it is noted that Lewis discloses that said social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. promoting marketing, etc. [0175]; [0176]; [0188], thereby at least suggesting the commerce-related event.



	Regarding claim 10 argument that Lewis fails to disclose wherein the social media data includes entertainment options, it is noted that Lewis discloses that social media data is used by the prediction logic for optimization of rides and routes, and display of locations of interest to friends and family, etc. [0175]; [0176]; [0190]

	Regarding claim 11 argument that Lewis fails to disclose wherein the social media data includes risk-related conditions, it is noted that Lewis discloses that the social media data includes real-time traffic and real-time weather information. [0176]; [0189]; [0193]

	Regarding claim 12 argument that Lewis fails to disclose wherein the social media data includes predictions of attendance at an event, it is noted that Lewis discloses that the social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes; further, collected data is used for displaying locations of interest to friends and family [0175]; [0176]; [0189]; [0190]; [0193], thereby suggesting the recited limitations.

 optimization of rides and routes; further, collected data is used for displaying locations of interest to friends and family [0175]; [0176]; [0189]; [0190]; [0193], thereby suggesting the recited limitations.

	Regarding claim 14 argument, that Lewis fails to disclose wherein the social media data includes modes of transportation used with an event, it is noted that Lewis discloses an autonomous vehicle. [0175]

	Regarding claim 15 argument, that Lewis fails to disclose wherein the optimized state of the at least one vehicle is the operating state of the at least one vehicle, it is noted that Lewis discloses facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data. Cl. 5

	Regarding claim 16 argument, that Lewis fails to disclose wherein the optimized state of the at least one vehicle includes an in-vehicle state, it is noted that Lewis discloses facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data. [0175]; Cl. 5

	Regarding claim 17 argument that Lewis fails to disclose wherein the optimized state of the at least one vehicle includes a rider state, it is noted that Lewis discloses 


	Regarding claim 18 argument, that Lewis fails to disclose wherein the optimized state of the at least one vehicle includes a routing state, it is noted that Lewis discloses
that the social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes. [0175]; [0176]; [0190]; [0364]

	Regarding claim 19 argument, that Lewis fails to disclose wherein the optimized state of the at least one vehicle includes a user experience state, it is noted that Lewis discloses enabling the driver to correctly act on problems as they occur based on collected driver's style of driving. [0174]; [0175]; [0181]; [0190]

	Regarding claim 20 argument that Lewis fails to disclose wherein a characterization of the optimized state of the at least one vehicle in the social media data is used as feedback to improve the optimized state of the at least one vehicle, it is noted that Lewis discloses training a neural network structured for a particular task (an optimized state) using a feedback mechanism, wherein input data may include data related to routes taken and driver's style of driving. The optimized state may include customized route guidance to maximize the life of a battery, and invoking different profiles based on statistics. [0181]; [0228]; [0230]-[0235]


Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/30/2021